Citation Nr: 0639358	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by bilateral arm and bilateral leg 
symptoms.  

2.  Entitlement to service connection for impotence.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to an increased evaluation for hypertension 
with an abnormal electrocardiogram, currently evaluated as 30 
percent disabling.  

5.  Entitlement to an increased evaluation for residuals of a 
cervical spine injury, currently evaluated as 20 percent 
disabling.  

6.  Entitlement to an initial compensable disability rating 
for renal insufficiency.  

7.  Entitlement to service connection for hepatitis C.  

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for permanent loss of 
bladder control.  

10.  Entitlement to special monthly compensation for loss of 
bladder control.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1980 and from November 1984 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

An October 1994 rating decision denied the claim for service 
connection for a low back disorder.  An August 2002 rating 
decision denied a rating in excess of 20 percent for 
residuals of an injury to the cervical spine.  The remaining 
issues come before the Board from a July 2002 rating 
decision.  

In March 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The case was previously before the Board in May 2005, when it 
was remanded for medical records from the Social Security 
Administration (SSA).  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

When the case was previously before the Board, in May 2005, 
one issue was listed as entitlement to an increased 
evaluation for hypertension with an abnormal 
electrocardiogram and mild renal insufficiency, currently 
evaluated as 30 percent disabling.  The issue had originally 
been entitlement to an increased evaluation for hypertension 
with an abnormal electrocardiogram, currently evaluated as 30 
percent disabling, without the renal insufficiency.  The 
March 2003 statement of the case granted secondary service 
connection for mild renal insufficiency and rated the 
disability as noncompensable, stating that because it was 
noncompensable, it would be rated as part of the service-
connected hypertension.  There is no evidence of any attempt 
to notify the veteran of his right to appeal the rating or 
effective date as required by the Veterans Claims Assistance 
Act of 2000.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, the veteran's continuing genitourinary 
complaints, in the April 2003 substantive appeal, June 2003 
"e" mail, and December 2003 VA Form 646, Statement of 
Accredited Representative in Appealed Case, reflect the 
veteran's disagreement with the evaluation.  The RO has not 
issued a statement of the case in response to this notice of 
disagreement.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, 
the Board has separated the issues evaluating the service-
connected heart disease separately from the newly service-
connected renal insufficiency.  

The Board also notes that, when the RO denied service 
connection for hepatitis C, in December 2000, it was on the 
basis of the veteran's failure to submit a "well grounded" 
claim.  The Veterans Claims Assistance Act of 2000 eliminated 
the requirement for such and was in effect at the time of 
this decision.  Accordingly, the Board finds that the claim 
for service connection for hepatitis C has been pending since 
receipt of the original claim.  Thus, t law and regulations 
pertaining to finality of unappealed RO decisions are not 
applicable to this matter.

The service connection issues and the rating for renal 
insufficiency are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the increased rating claims 
decided herein and has notified him of the information and 
evidence necessary to substantiate his claims.  

2.  The veteran's service-connected for hypertension with an 
abnormal electrocardiogram is manifested by normal blood 
pressure readings, under control by medication, and by a 
workload of 5.2 metabolic equivalents (METs).  

3.  The veteran's service-connected residuals of a cervical 
spine injury are manifested by a limitation of cervical spine 
motion, which is no more than moderate, with 60 degrees 
forward flexion and a combined range of motion of the 
cervical spine of 265 degrees; there is no competent evidence 
of more than moderate intervertebral disc syndrome, any 
secondary incapacitating episodes necessitating bedrest or 
additional neurological impairment warranting a separate 
compensable rating.  

4.  In October 1994, the RO denied service connection for 
migraine headaches and permanent loss of bladder control.  
The veteran subsequently withdrew his appeal.  

5.  The evidence of record at the time of the October 1994 RO 
decision included service medical records and a VA 
examination report to the effect that the veteran did not 
have migraine headaches or permanent loss of bladder control.  

6.  Evidence received since the October 1994 RO denial 
includes medical opinions to the effect that the veteran has 
migraine headaches and permanent loss of bladder control and 
that suggest they are related to service or to a service-
connected disability.  

7.  The evidence received since the October 1994 RO decision 
denying service connection for migraine headaches and 
permanent loss of bladder control has not previously been 
submitted to agency decisionmakers.  By itself or when 
considered with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claims.  It 
is neither cumulative nor redundant of evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and it raises a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypertension with an abnormal electrocardiogram have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.104, Note (2) and Code 7005 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of a cervical spine injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, and Codes 5290, 5293 (2002); 
5242, 5243 (2006).  

3.  The October 1994 rating decision denying service 
connection for migraine headaches and permanent loss of 
bladder control is final.  Evidence received since the RO's 
1994 decision is new and material and the veteran's claims of 
entitlement to service connection for migraine headaches and 
permanent loss of bladder control is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Review of the VCAA notice letter of October 2002, on rating 
the veteran's neck, and the August 2003 letter, on both 
ratings, discloses that they complied with all the 
requirements as described by the Court.  The Board finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession and that he received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Dingess requirements were met as the RO sent 
the veteran a letter in March 2006 informing him how to 
establish a disability rating and an effective date if one or 
more of his claims are granted.   

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case, with the VCAA letter being sent to 
the veteran after the rating decision was made in August 
2002.  However, while these were post decisional documents, 
they gave the veteran several opportunities to respond before 
the RO last re-adjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (due process concerns with respect to VCAA notice 
must be pled with specificity).  Moreover, the issues decided 
in this decision were readjudicated after VCAA notice was 
provided.  See Supplemental Statement of the case issued in 
February 2006; Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  
VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA and 
Social Security Administration records have been obtained.  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

The veteran has been examined by VA; the April 2004 VA 
examination provided adequate findings for rating his 
hypertension and cervical spine disability.  There is no duty 
to provide another examination or a medical opinion with 
respect to these two issues.  The other issues are addressed 
in the remand below.

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2006).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Cardiovascular Disability

The veteran's service-connected cardiovascular disability is 
characterized as hypertension with abnormal 
electrocardiogram; however, the RO has been rating it as a 
disease of the heart, under 38 C.F.R. § 4.104, Diagnostic 
Code 7005.  

Effective January 12, 1998, disease of the heart will be 
rated under the following criteria.  One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note (2) (2006).  

Arteriosclerotic heart disease (Coronary artery disease) will 
be rated as follows:
    With documented coronary artery disease resulting in:  
    Chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 
percent...............................................100 
percent;
    More than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 
percent......................................................
.....60 percent;
    Workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray...................30 percent;  
    Workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.....................................................
..................................................10 percent.  
38 C.F.R. § 4.104, Code 7005 (2006).  

In as much as the service-connected disability has been 
characterized as hypertension, the Board has considered the 
rating criteria for hypertension.  Service-connected 
hypertension (also called hypertensive vascular disease) with 
diastolic pressure predominantly 100 or more, or with 
systolic pressure predominantly 160 or more, or if there is a 
history of diastolic pressure predominantly 100 or more that 
requires continuous medication for control, the disability 
will be rated at 10 percent.  The next higher rating, 20 
percent, requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  A 40 
percent rating requires hypertensive vascular disease with 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating requires diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.101, Diagnostic Code 7101 (2006).  

Background

The file contains extensive private and VA medical records 
which will not be detailed here because they do not contain 
information to rate the disability.  There is no clinical 
evidence of increased disability in the year before the 
veteran's claim was received in January 2002.  See 38 C.F.R. 
§ 3.157, 3.400(o) (2006).  However, there are reports of VA 
examinations, which are more than adequate to rate the 
service-connected cardiovascular condition.  

On the June 2002 VA hypertension examination, the veteran's 
history and treatment were reviewed.  Blood pressure was 
130/80, taken 3 times, sitting.  This is within normal 
limits.  See 38 C.F.R. § 4.104, Code 7101, Note (1) (2006).  
Pulse was 64 and regular.  A chest X-ray and 
electrocardiogram were normal.  The impression was controlled 
hypertension and chronic renal insufficiency, mild, which was 
likely secondary to the hypertension.  

On the April 2004 VA heart examination, the veteran's claims 
folder was reviewed and his medical history was discussed.  
The veteran's current complaints included intermittent 
episodes of chest pain.  He took medication for hypertension.  
Blood pressure readings were 118/82 standing and 126/80 
sitting.  His pulse was 60.  The heart had a regular rate and 
rhythm, with no murmurs, or 3rd or 4th heart sounds.  An 
electrocardiogram (EKG) showed sinus bradycardia with a rate 
of 56.  The echocardiogram (ECG) was normal.  The pertinent 
diagnoses were a long history of hypertension, now well 
controlled; and, no evidence of coronary artery disease or 
history of myocardial infarction.  It was noted that the 
veteran had reported abnormal EKG's in the past with left 
ventricular hypertrophy and ST wave changes.  The doctor 
noted that the chest pain at rest was atypical for any 
cardiac disease and probably represented some functional pain 
or chest wall pain.  The current ECG was noted to be normal.  
An exercise test was non-diagnostic.  The veteran exercised 
for 3.5 minutes and the test was stopped due to leg pain. He 
had no cardiac symptoms or EKG changes.  He exercised to 5.2 
METS.  

At his March 2005 Board hearing, the veteran testified of 
being on medication to control his blood pressure.  He 
reported that his hypertension had caused kidney problems.  

Analysis

Considering first the possibility of rating the 
cardiovascular disease as hypertension, the Board notes that 
the hypertension is currently controlled by medication, which 
warrants a 10 percent rating.  A higher rating would require 
a diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.101, 
Diagnostic Code 7101.  Blood pressures that high have never 
been documented in the veteran's case, so a higher rating 
cannot be assigned under the rating code for hypertension. 

Turning to the criteria for heart disease, the veteran's 
current MET's is 5.2.  That falls within the rating criteria, 
above, for the current 30 percent evaluation.  A higher 
rating would require more than one episode of acute 
congestive heart failure in the past year, or; workload of 
less than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  The competent 
medical evidence in this case does not approximate any of 
those criteria.  Therefore, the Board finds no basis for a 
higher scheduler rating.  

The veteran may believe that his service-connected 
cardiovascular disorder is so disabling that it warrants a 
higher rating.  Nevertheless, the objective findings of the 
trained medical personnel are more probative than the 
veteran's assertions, in determining the extent of the 
disability.  Here, the competent medical evidence 
establishes, by a preponderance of the evidence, that the 
service-connected heart disease does not approximate any 
applicable criteria for a higher rating.  38 C.F.R. § 4.7 
(2006).  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Cervical Spine

In September 2002, the RO received the veteran's letter 
containing his complaints of constant neck pain.  At that 
time, prior to September 26, 2003, a limitation of cervical 
spine motion was rated as 10 percent disabling where slight, 
20 percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5290 (2003).  

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  

The rating criteria changed during the pendency of this 
claim.  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  Thus, the revised regulations at 
issue in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film 
Prods., 511 U.S. 244 (1994)).  However, there is nothing in 
the revised regulation permitting retroactive effect but none 
of the above cases or General Counsel Opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See statement of the 
case, dated in March 2003, and supplemental statement of the 
case, dated in June 2004.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Effective September 23, 2002, an intervertebral disc syndrome 
can be rated on incapacitating episodes.  For the purposes of 
these criteria, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Code 5243, 
Note(1) (2006).  In this case, there is no competent medical 
evidence that a physician prescribed treatment including bed 
rest, so there is no basis for a rating under these criteria.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

The Board notes that this decision is limited to rating the 
impairment of cervical spine function.  There are unresolved 
questions as to whether there are any associated objective 
neurologic abnormalities.  If service connection is 
established for any of these claimed neurologic disabilities, 
they will be rated separately, as per Note (1).  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  



Background

As noted above, the file contains extensive private and VA 
medical records which will not be detailed here because they 
do not contain information to rate the disability.  There is 
no clinical evidence of increased disability in the year 
before the veteran's claim was received in September 2002.  
See 38 C.F.R. § 3.157, 3.400(o) (2006).  However, the report 
of the April 2004 VA examination is more than adequate to 
rate the service-connected cervical spine disorder.  

The veteran's claims file was reviewed prior to the April 
2004 VA examination.  On examination, he gave a history of 
sustaining neck injuries during service.  He reported 
constant neck pain and frequent migraine headaches.  (The 
latter disability is the subject of a separate claim and is 
addressed in the remand below.)  On examination, there was no 
tenderness to palpation over the cervical spine.  Spurling's 
test was negative.  Rotation, right and left, was 50 degrees, 
with the veteran complaining of tightness in the neck at 50 
degrees.  Flexion was to 60 degrees and extension was 25 
degrees.  Right and left tilt were to 40 degrees.  He 
reported sharp sensation in the head and neck area.  He 
claimed no sharp sensation in the shoulders or upper 
extremities, to the finger tips.  It was the impression that 
the veteran had a history of cervical spine injuries with 
syringomyelia at C6.  The examiner felt that there was some 
functional overlay in the veteran's claimed loss of sharp 
sensation.  Motor strength and reflexes were normal.  There 
were no pathologic reflexes.  The range of neck motion was 
moderately decreased, especially in rotation.  The veteran 
did have significant muscle pain and cramping, which had been 
treated with various muscle relaxants in the past and his 
problem was, as likely as not, related to his cervical spine 
disease.  

During his March 2005 Board hearing, the veteran presented 
sworn testimony of neck spasms and pain.  He reportedly had 
very severe pain and stiffness in his neck during migraine 
headaches. 




Analysis

On the April 2004 VA examination, the examiner described the 
veteran's range of cervical spine motion as moderately 
limited.  The rating code in effect when the veteran filed 
his claim provides the current 20 percent evaluation for the 
moderate limitation of motion.  The next higher rating, under 
the old criteria, requires a severe limitation of cervical 
spine motion.  Such a severe limitation has not been 
demonstrated in this case and there is no competent medical 
opinion which describes the limitation of cervical motion as 
severe.  38 C.F.R. Part 4, Code 5290 (2003).  

Also, prior to September 26, 2003, a 20 percent rating was 
appropriate for a moderate intervertebral disc syndrome with 
recurring attacks.  The next higher rating, 40 percent, 
required a severe condition with recurring attacks and 
intermittent relief.  The highest rating assignable under 
this code was 60 percent which requires a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  After examining the veteran, the clinician concluded 
that the disability was moderate and did not describe the 
disability as severe or pronounced or identify any of the 
criteria indicative of a higher evaluation.  38 C.F.R. 
Part 4, Code 5293 (2003).  

Turning to the current criteria for rating spinal disorders, 
the April 2004 examination showed that the combined range of 
motion of the cervical spine was 265 degrees, which would be 
within the criteria for a 10 percent rating.  However, the 
forward flexion of the cervical spine was limited to 60 
degrees, which would approximate the criteria for a 20 
percent rating.  These findings do not approximate a 
limitation of forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine, which are required for the next higher, 30 
percent rating.  38 C.F.R. § 4.7.  

Here again, although the veteran may feel that his service-
connected cervical spine disorder is so disabling that it 
warrants a higher rating, the objective findings of the 
trained medical personnel are more probative, in determining 
the extent of the disability and whether the disability 
approximates the criteria for a higher evaluation.  In this 
case, the competent medical evidence establishes, by a 
preponderance of the evidence, that the service-connected 
cervical spine disorder does not approximate any applicable 
criteria for a higher rating.  38 C.F.R. § 4.7 (2006).  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

Other Criteria and Extraschedular Rating  

For both ratings considered here, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2006) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see supplemental statement of the case dated in 
September 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected 
hypertension or cervical spine disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



Whether New and Material Evidence Has Been Received to Reopen 
Claims for Service Connection for Migraine Headaches and 
Permanent Loss of Bladder Control.  

The original rating decision of April 1993 denied service 
connection for permanent loss of bladder control on the basis 
that the veteran did not have the claimed disability.  The 
evidence of record a that time included service medical 
records and the report of the November 1992 VA examination.  
The examiner commented that the loss of bladder control was 
due to the enormous amount of urine caused by the ingestion 
of so much water.  The veteran disagreed.  Additional medical 
evidence was added to the file but it did not address the 
claimed loss of bladder control.  In October 1994, the 
veteran was sent a statement of the case including the issue 
of entitlement to service connection for loss of bladder 
control.  Also in October 1994, the RO denied service 
connection for disabilities including a lower lumbar facet 
syndrome and migraine headaches.  A VA Form 9, Appeal to the 
Board of Veterans' Appeals, was received in November 2004.  
The veteran's mention of the loss of bladder control 
constituted a timely appeal.  His reference to migraine 
headaches would constitute a timely notice of disagreement on 
that issue.  An RO hearing was held in February 1995.  An 
August 1995 supplemental statement of the case addressed both 
issues, as well as the low back disability claim.  The 
veteran responded later that month.  

In a May 1998 rating decision, the RO granted a 30 percent 
rating for hypertension with abnormal ECG and a 20 percent 
rating for residuals of an injury to the cervical spine.  The 
May 1998 rating decision simply addressed the ratings for 
service-connected disabilities and did not adjudicate the 
question of service connection for migraine headaches, the 
loss of bladder control, or a low back disability.  Later in 
May 1998, the veteran responded that the decision satisfied 
his appeal.  

When service connection for migraine headaches was last 
denied, in October 1994, the evidence showed the veteran's 
headaches were not migraine but related to his service-
connected sinusitis.  Now, on the April 2004 VA examination, 
the examiner described the veteran's headaches as classical 
migraine headaches.  There is also an opinion from a private 
physician, dated in September 2002, which reports a history 
of cervical syrinx and migraine headaches while on the job, 
during service in 1978, 1988, and 1992, and states that they 
may be service related.  Thus, there is now a diagnosis of 
migraine headaches by competent medical witnesses, which was 
not present in 1994.  There is also an opinion suggesting the 
contended causal relationship, which was not present in 1994.  
Evidence on these two requirements for service connection was 
not previously submitted to agency decisionmakers.  By itself 
or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate 
the claim.  It is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  The additional evidence 
in question raises a reasonable possibility of substantiating 
the claim.  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for migraine headaches.  38 C.F.R. § 3.156(a) 
(2006).  

Similarly, when service connection for loss of bladder 
control was last denied, in October 1994, it was denied on 
the basis that there was no diagnosed condition to account 
for the claimed symptoms.  In December 2002, the veteran's 
private physician, Dr. D. R. B., wrote that the veteran had 
syringomyelia related to service and that it was 
characterized by symptoms including urinary incontinence.  In 
a VA clinical note, dated in March 2004, an attending 
physician noted the veteran's history of syringomyelia and 
expressed the opinion that the veteran needed further testing 
to assess his voiding dysfunction.  Once again, there is 
significant evidence, which was not of record in 1994.  This 
evidence was not previously submitted to agency 
decisionmakers.  By itself or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial of the claim sought to be 
reopened and it raises a reasonable possibility of 
substantiating the claim.  Thus, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for loss of bladder control.  38 C.F.R. 
§ 3.156(a) (2006).  

In as much as new and material evidence has been submitted, 
the claims for service connection for migraine headaches and 
loss of bladder control are reopened and will be remanded for 
further development and adjudication on a de novo basis. 
38 U.S.C.A. § 5108.  


ORDER

A disability rating in excess of 30 percent for hypertension 
with an abnormal electrocardiogram is denied.  

A disability rating in excess of 20 percent for residuals of 
a cervical spine injury is denied.  

The petition to reopen a claim for service connection for 
migraine headaches is granted.  

The petition to reopen a claim for service connection for 
permanent loss of bladder control is granted.  


REMAND

In May 2005, the Board determined that the issue which was 
previously characterized as service connection for 
syringomyelia and Arnold-Chiari syndrome was more accurately 
stated as service connection for a chronic disability 
manifested by bilateral arm and bilateral leg symptoms.  
Magnetic Resonance Imaging (MRI), by a private physician in 
April 1994, by VA in December 1994, and another private 
physician in September 2002 disclosed a syrinx over the 
cervical spinal cord at C6. The veteran contends that this is 
the result of neck injuries in service, once when an object 
fell on his head and again while straining to repair the 
pipes on a barge.  The veteran's private physician has 
reported that the veteran has syringomyelia characterized by 
muscle spasms, cramps, sensory loss in the hands, spasticity 
in the legs, night cramps and urinary incontinence.  The 
doctor states that syringomyelia is often seen as a 
complication of cervical spine injuries and it was the 
doctor's opinion that the veteran's syringomyelia was the 
result of injury while on active service.  However, the 
doctor did not address the post service motor vehicle 
accident, in November 1992, which resulted in neck symptoms, 
or the July 1993 MRI which was read as normal.  Under these 
circumstances, it is desirable to have a specialist in 
neurology examine the veteran, review the record, and express 
an opinion on the relationship of the disability to service 
and to the claimed disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

As discussed above, the issue of entitlement to a compensable 
initial rating for renal insufficiency must be remanded for 
compliance with Dingess/Hartman and Manlincon.  

Since it has been determined that the veteran's claim for 
service connection for hepatitis C is still open and that new 
and material evidence has been received to reopen the claims 
for service connection for migraine headaches and permanent 
loss of bladder control, these claims, as well as the 
intertwined claim for special monthly compensation for loss 
of bladder control, will be remanded so the agency of 
original jurisdiction can consider the claims on a de novo 
basis, considering all evidence of record.  It is also the 
Board's judgment that current medical examinations and 
opinions are necessary to resolve these issues.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the secondary service connection aspect of 
the veteran's claim for service connection for impotence and 
loss of bladder control, the Board notes that disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2006).  Also, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.  The veteran should be informed of this 
recent amendment.  The veteran must be notified of this 
amendment. 

Accordingly, the service connection issues and the rating for 
renal insufficiency are REMANDED for the following action:

1.  The RO/AMC must notify the veteran of 
the recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006.  
That regulation was amended to implement 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with 
language that requires that a baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

2.  The RO/AMC should schedule the 
veteran for a neurological examination.  
The claims folder should be made 
available to the examiner.  Any 
additional tests or studies needed to 
respond to the following questions 
should be done.  

a.  Given the post service accident and 
the negative July 1993 MRI, is it at 
least as likely as not (a 50 percent or 
greater probability) that the syrinx 
noted on MRI studies in April 1994 and 
thereafter had its onset during the 
veteran's active service, which 
concluded in April 1992?  

b.  What are the current manifestations 
of the veteran's syringomyelia?  
Specifically, does it include-
(1) a chronic disability manifested by 
bilateral arm and bilateral leg 
symptoms?  
(2) impotence? 
(3) a low back disability?  
(4) migraine headaches?  
(5) permanent loss of bladder control?  

c.  A March 1993 report states that a 
January 1993 computerized tomography 
scan disclosed a bilateral 
spondylolysis at L5 with minimal 
spondylolisthesis of L5 anteriorly on 
S1.  A July 1993 MRI study was 
interpreted as showing a normal lumbar 
spine; however, the July 1993 
electromyography was read as showing a 
chronic L5 root lesion on the left, of 
long standing.  Again, noting the 
intervening motor vehicle accident of 
November 1992, is it at least as likely 
as not (a 50 percent or greater 
probability), that a chronic low back 
disability began during the veteran's 
active service? And, if so, what is the 
correct diagnosis for the low back 
disability?  

3.  The RO/AMC should schedule the 
veteran for an examination to determine 
the etiology of any hepatitis or 
residuals of hepatitis that may be 
present.  The claims folder should be 
made available to the examiner.  Any 
additional tests or studies needed to 
respond to the following questions 
should be done.  

Following a review of the record, to 
include the notation of in-service risk 
factors, substantially elevated liver 
function findings on VA examination in 
November 1992 (within a year of 
service) and a diagnosis of chronic 
hepatitis C by VA in February 1994, is 
it at least as likely as not (a 50 
percent or greater probability) that 
hepatitis C had its onset during his 
active service and, if so, what is the 
etiology of the disease?  The examiner 
should also indicate all current 
manifestations of the veteran's 
hepatitis.

4.  The RO/AMC should schedule the 
veteran for a genitourinary 
examination.  The claims folder should 
be made available to the examiner.  Any 
additional tests or studies needed to 
respond to the following questions 
should be done.  

a.  Does the veteran have impotence or 
loss of bladder control?  If so, is it 
at least as likely as not (a 50 percent 
or greater probability) that the 
veteran's impotence or loss of bladder 
control was caused or aggravated by his 
service-connected hypertension, renal 
insufficiency or cervical spine 
disability?  

If there was aggravation of impotence or 
loss of bladder control secondary to a 
service-connected disability, to the 
extent possible, the clinician should 
identify the approximate baseline level 
of severity of such disability before the 
onset of aggravation.

b.  What are the current manifestation 
of the service-connected renal 
insufficiency?  Specifically, 
(1) Do tests show constant or recurring 
albumin, hyaline or granular casts, or 
red blood cells?  
(2) Is there edema?  If so, how much?
(3) Is there a definite decrease in 
kidney function?  
(4) What are the veteran's blood urea 
nitrogen (BUN) and creatinine levels 
and blood pressure?  
(5)  Does the renal insufficiency 
result in generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of 
exertion?  
(6) What impact does the renal 
insufficiency have on other organs, 
especially cardiovascular?  

5.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.  The 
veteran should be notified of rating and 
effective date provisions applicable to 
his renal insufficiency claim under 
Dingess/Hartman.  

6.  The AMC/RO should then readjudicate 
these claims in light of any evidence 
added to the record.  If the renal 
insufficiency is not rated to the 
veteran's satisfaction, he and his 
representative should be sent a statement 
of the case (SOC).  The claims for service 
connection should be reviewed on a de novo 
basis, considering all evidence of record.  
If any of the service connection claims 
are not allowed, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


